NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  DANNY CAESAR,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1632
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-00721-LKG, Judge Lydia Kay Griggsby.
                 ______________________

                Decided: July 11, 2019
                ______________________

   DANNY CAESAR, Lancaster, CA, pro se.

    DAVID PEHLKE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, DEBORAH ANN BYNUM, ROBERT EDWARD
KIRSCHMAN, JR.
                 ______________________

    Before PROST, Chief Judge, NEWMAN and BRYSON,
                    Circuit Judges.
2                                    CAESAR v. UNITED STATES




PER CURIAM.
    Danny Caesar appeals the decision of the United
States Court of Federal Claims dismissing his military
back pay claim for failure to state a claim upon which relief
can be granted and lack of subject-matter jurisdiction.
Caesar v. United States, No. 18-721C, 2018 WL 5730181
(Fed. Cl. Nov. 2, 2018). We affirm.
                              I
    In his Court of Federal Claims complaint, Mr. Caesar
alleged that he suffered a frostbite injury while enlisted in
the United States Army, as a result of which he has been
unable to sustain employment. Caesar, 2018 WL 5730181,
at *1. Mr. Caesar further alleged that by failing to properly
treat or compensate him for his frostbite, the Army
breached his enlistment contract and violated his constitu-
tional rights to due process and equal protection, entitling
him to $30 million in damages. Id. He also sought back
pay stemming from an allegedly wrongful decision of the
Army Board for the Correction of Military Records (the
“ABCMR”), which denied his request to modify his military
record to establish a disability retirement. Id. at *2, *7. 1
Additionally, Mr. Caesar brought tort claims related to his
pain and suffering, job loss, and incarceration. Id. at *6–7.
    Mr. Caesar previously brought his contract and consti-
tutional claims in the United States District Court for the
Eastern District of California. Caesar v. United States
Army, No. 1:16-cv-00201, 2016 WL 8997392, at *1 (E.D.
Cal. July 27, 2016). That court held that Mr. Caesar failed
to state a cognizable claim because the Supreme Court’s


    1    This claim was not present in Mr. Caesar’s com-
plaint. It was first raised in opposition to a motion to dis-
miss before the Court of Federal Claims, which exercised
its discretion to hear the untimely claim in light of Mr. Cae-
sar’s pro se status. Caesar, 2018 WL 5730181, at *7.
CAESAR v. UNITED STATES                                    3



decision in Feres v. United States, 340 U.S. 135 (1950), and
its progeny bars any tort or constitutional claims against
the military arising out of or incident to military service.
Id. at *1. It also dismissed Mr. Caesar’s contract claim, as
monetary damages are not an available remedy for breach
of a military enlistment contract absent authorization by
Congress. Id. at *2. The United States Court of Appeals
for the Ninth Circuit affirmed both holdings. Caesar v.
United States Army, 683 F. App’x 635, 635 (9th Cir. 2017)
(nonprecedential).
    In this action, the Court of Federal Claims held that
claim preclusion barred Mr. Caesar from re-raising his con-
stitutional or contractual claims, which were adjudicated
on the merits in the Eastern District of California. See Cae-
sar, 2018 WL 5730181, at *5. It further held that it lacked
jurisdiction to hear Mr. Caesar’s tort claims under 35
U.S.C. § 1491(a), which grants the Court of Federal Claims
limited jurisdiction that does not extend to claims “sound-
ing in tort.” Id. at *7. With respect to back pay, the court
found that neither Mr. Caesar’s complaint nor his opposi-
tion to the government’s motion to dismiss alleged any
facts to support the failure of the ABCMR to correct his
military records, which would be necessary for a plausible
back pay claim. Id. at *7. In the alternative, it held that
Mr. Caesar had failed to establish subject-matter jurisdic-
tion over his back pay claim. Id.
    Mr. Caesar filed a motion for reconsideration only with
respect to his ABCMR back pay claim, arguing that Bur-
kins v. United States, 112 F.3d 444 (10th Cir. 1997), pro-
vides the Court of Federal Claims with jurisdiction and
providing new documents in support of that claim. Appel-
lant’s Br., App. 3, 4. 2 The court denied the motion, distin-
guishing Burkins and reiterating that Mr. Caesar had not


    2  Citations to “App.” refer to the three numbered ap-
pendices included with Appellant’s opening brief.
4                                    CAESAR v. UNITED STATES




provided any allegations sufficient to support his back pay
claim. Id. at 4–5. Mr. Caesar appealed to this court.
                              II
     On appeal, Mr. Caesar does not challenge the dismissal
of his breach of contract, constitutional, or tort claims. He
addresses only his back pay claim, and asks us to “establish
jurisdiction, as a matter of law, only in [his] claim against
the ABCMR, and then allow [him] to present his claim
against the ABCMR to the U.S. Court of Federal Claims,
in accordance with Burkins v. U.S.” Appellant’s Br. 2. Mr.
Caesar does not address the dismissal of his back pay claim
for failure to state a claim.
    “This court reviews de novo whether the Court of Fed-
eral Claims possessed jurisdiction and whether the Court
of Federal Claims properly dismissed for failure to state a
claim upon which relief can be granted, as both are ques-
tions of law.” Wheeler v. United States, 11 F.3d 156, 158
(Fed. Cir. 1993).
     The Court of Federal Claims correctly held that Mr.
Caesar failed to state a cognizable claim upon which relief
could be granted. To survive a motion to dismiss, a plain-
tiff’s complaint must include “sufficient facts that, if taken
as true, are enough ‘to raise a right to relief above the spec-
ulative level.’” Am. Contractors Indem. Co. v. U.S., 570
F.3d 1373, 1376 (Fed. Cir. 2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)). The Court of Federal
Claims found that Mr. Caesar’s complaint “does not con-
tain any allegations about plaintiff’s alleged case before the
ABCMR seeking the correction of his military records.”
Caesar, 2018 WL 5730181, at *7. His opposition to the gov-
ernment’s motion to dismiss stated only that his claim was
based upon “the decision handed down by the Army Board
for the Correction of Military Records” and exceeded
CAESAR v. UNITED STATES                                     5



$10,000.00. Id. In the absence of factual allegations to
support Mr. Caesar’s claim, dismissal was appropriate. 3
     In his motion for reconsideration, Mr. Caesar acknowl-
edged that he incorrectly assumed “that the Complaint was
a formality” and that he “would eventually get to include
the details [of his claim].” Appellant’s Br., App. 2, 1–2.
Consistent with that argument, he provided documenta-
tion of his ABCMR review along with his motion. Appel-
lant’s Br., App. 2, Exs. 1–4. The Court of Federal Claims
correctly rejected this new evidence. To prevail on recon-
sideration, a movant must show “(1) the occurrence of an
intervening change in the controlling law; (2) the availabil-
ity of previously unavailable evidence; or (3) the necessity
of allowing the motion to prevent manifest injustice.” Mat-
thews v. U.S., 73 Fed. Cl. 524, 526 (2006). Mr. Caesar’s
motion did not identify an intervening change in law, did
not show that his new evidence was previously unavaila-
ble, and did not claim or demonstrate manifest injustice.
Therefore, denial of his motion for reconsideration was ap-
propriate.
    In his Memorandum in Lieu of Oral Argument, Mr.
Caesar directs us to a new decision, issued during the pen-
dency of this appeal, in which the Board of Veterans’ Ap-
peals (“BVA”) found that his acquired psychiatric disorder
is associated with his frostbite injury and connected to his
military service. That does not affect our holding in this
case, which is based solely on the lack of factual allegations
pled by Mr. Caesar to support his back pay claim. How-
ever, nothing in this opinion prevents Mr. Caesar from



    3   We do not address whether Mr. Caesar would have
made out a cognizable claim if his complaint had estab-
lished the details of his prior ABCMR proceeding and al-
leged how the ABCMR erred and how it entitled him to
monetary damages.
6                                   CAESAR v. UNITED STATES




continuing to pursue all relief to which he is entitled as a
result of the BVA’s findings.
    For the reasons set forth above, we affirm both the dis-
missal of Mr. Caesar’s back pay claim for failure to state a
claim and the denial of his motion for reconsideration. Be-
cause we affirm on this ground, we do not reach the court’s
alternative holding that it lacked subject-matter jurisdic-
tion over the claim.
                       AFFIRMED
                          COSTS
    The parties shall bear their own costs.